PER CURIAM.
Appellant, Ben Accomando, (joined by his wife Mary Ellen Accomando to recover her alleged loss of consortium) sued appellees for injuries and damages sustained by appellants as a result of the alleged negligence of appellees in repairing a forklift owned by appellant’s employer. The trial court entered final judgment granting ap-pellees’ motion to dismiss the second *1193amended complaint with prejudice and appellants perfected this appeal.
We believe the second amended complaint sufficiently alleged that appellees negligently repaired the forklift and that injury to appellant, Ben Accomando, was reasonably foreseeable as a result of said negligent breach of the duty of care owed to appellant under the circumstances alleged. See Crislip v. Holland, 401 So.2d 1115 (Fla. 4th DCA 1981), rev. denied, 411 So.2d 380 (Fla.1981); Navajo Circle, Inc. v. Development Concepts, 373 So.2d 689 (Fla. 2d DCA 1979). Therefore, granting appel-lees’ motion to dismiss the complaint prematurely terminated the cause.
Accordingly, the judgment appealed from is reversed and the cause is remanded for further proceedings.
DOWNEY, STONE and POLEN, JJ., concur.